KRUEGER, Judge.
The offense is burglary. The punishment assessed is confinement in the penitentiary for twelve years.
No notice of appeal appears in the record. This is essential to confer jurisdiction on this court. See Art. 827, C. C. P., also Branch’s Ann. Tex. P. C., sec. 588, and cases cited under Art. 827, Vernon’s Ann. Tex. C. C. P., Vol. 3, p. 197.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.